JAMES THORPE,[1] Respondent Below-Appellant,
v.
STATE OF DELAWARE, Petitioner Below-Appellee.
No. 650, 2006.
Supreme Court of Delaware.
Submitted: May 18, 2007.
Decided: June 6, 2007.
Before STEELE, Chief Justice, JACOBS, and RIDGELY, Justices.

ORDER
HENRY DUPONT RIDGELY, Justice.
This 6th day of June 2007, upon consideration of the appellant's Supreme Court Rule 26(c) brief, his attorney's motion to withdraw, and the State's response thereto, it appears to the Court that:
(1) In November 2006, the Family Court found the defendant-appellant, James Thorpe (Thorpe), delinquent on one count each of possession of a deadly weapon by a person prohibited, receipt of stolen property, and driving without a license. Thorpe was acquitted of a second charge of possession of a deadly weapon by a person prohibited and discharging a firearm within city limits. The Family Court sentenced Thorpe to an indefinite commitment, suspended after a mandatory six month period of confinement. This is Thorpe's direct appeal.
(2) Thorpe's counsel on appeal has filed a brief and a motion to withdraw pursuant to Rule 26(c). Thorpe's counsel asserts that, based upon a complete and careful examination of the record, there are no arguably appealable issues. By letter, Thorpe's attorney informed him of the provisions of Rule 26(c) and provided Thorpe with a copy of the motion to withdraw and the accompanying brief. Thorpe also was informed of his right to supplement his attorney's presentation. Thorpe has not raised any issues for this Court's consideration. The State has responded to the position taken by Thorpe's counsel and has moved to affirm the Family Court's judgment.
(3) The standard and scope of review applicable to the consideration of a motion to withdraw and an accompanying brief under Rule 26(c) is twofold: (a) this Court must be satisfied that defense counsel has made a conscientious examination of the record and the law for arguable claims; and (b) this Court must conduct its own review of the record and determine whether the appeal is so totally devoid of at least arguably appealable issues that it can be decided without an adversary presentation.[2]
(4) This Court has reviewed the record carefully and has concluded that Thorpe's appeal is wholly without merit and devoid of any arguably appealable issue. We also are satisfied that Thorpe's counsel has made a conscientious effort to examine the record and the law and has properly determined that Thorpe could not raise a meritorious claim in this appeal.
NOW, THEREFORE, IT IS ORDERED that the State's motion to affirm is GRANTED. The judgment of the Family Court is AFFIRMED. The motion to withdraw is moot.
NOTES
[1]  A pseudonym previously was assigned to the juvenile appellant by order of the Court dated December 15, 2006.
[2]  Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486 U.S. 429, 442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).